Citation Nr: 1411784	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the low back.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He served in the Republic of Vietnam, and his decorations include the Combat Infantry Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007, December 2008, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Phoenix, Arizona, which denied service connection for low back pain.  In the December 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating as of February 7, 2007, the date of claim.  The file was subsequently assigned to the RO in Oakland, California.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the low back had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the low back are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends in August 2013 that his low back disability results from a combat injury in Vietnam when his helicopter was shot down.  The Board concurs.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran meets the requirements of a current disability.  Specifically, a private physician, E. Dwain Roberts, administered x-rays of the Veteran in December 2003 and diagnosed severe degenerative disc disease at L4-L5 and L5-S1, with facet disease at L4-L5.  Although the Veteran has occasionally been asymptomatic after December 2003-including in March 2004 and September 2008-the Board finds nothing in the record which would warrant a finding that his underlying diagnosed degenerative disc disease of the lumbosacral spine had been cured.  See Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (holding that the current disability requirement may be met by a diagnosis issued prior to the date of claim).

The Veteran also meets the requirements of an in-service injury.  In cases where a veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran competently and credibly testified that his low back disability results from a combat injury in Vietnam in which his helicopter was shot down, and he was pinned beneath.  See August 2013 transcript, pp. 4-5.  The Veteran reports that he received the Purple Heart for this injury, and his service personnel records corroborate that he was awarded the Purple Heart while serving in the 9th Aviation Battalion.  See Id. at p. 5; see also February 2009 letter.  Moreover, the Veteran's fellow soldier confirmed in a May 2011 letter that the Veteran's helicopter was shot down in Vietnam in 1967, and that the Veteran was pinned underneath.  Under these circumstances, the Board accepts the Veteran's lay evidence as sufficient proof of service connection, and presumes not only the combat injury, but also his resulting low back disability.  See Reeves, 682 F.3d at 998-99 (Fed. Cir. 2012).

The Board further finds that there is a nexus between the in-service injury and the present disability.  Specifically, the Veteran has competently and credibly testified that he has had occasional back problems since he got out of the service, or since the early 1970's.  See transcript, pp. 4, 17.  His former spouse also wrote in April 2007 that the Veteran had many periods of back pain during their 36 years of marriage.  Moreover, a private physician, Dr. Miles A. Hutson, informed VA that he had treated the Veteran for back pain in 1982.  No contrary medical evidence is of record.

The Veteran served in combat and likely experienced a back injury during a helicopter crash while serving in Vietnam given that such injury is consistent with the circumstances, conditions and hardships of that service, including his receipt of the Purple Heart.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  See Reeves, supra.  In addition, the medical evidence shows that the Veteran has been diagnosed as having degenerative disc disease of the low back, and he reports that the onset of the condition was during combat service in Vietnam.  Further, the Board finds that he is both competent to report observing a low back injury during and since serving in combat in Vietnam, and that his account of having a low back disorder since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his degenerative disc disease became manifest during his combat service.  Id.  In light of his in-service, combat-related back injury, the credible history of a back injury in service and symptoms since service, and the diagnosis based on x-ray evidence, the Board finds that service connection for degenerative disc disease of the low back is warranted because the disability had its onset in service.


ORDER

Service connection for degenerative disc disease of the low back is granted.


REMAND

The Veteran reported at his hearing that he gets weekly treatment for his PTSD.  See August 2013 transcript, pp. 19-20.  He further testified that he has difficulty getting along with employers and keeping jobs.  Id., p. 7.  Moreover, the Veteran's most recent VA PTSD examination was provided in October 2008, and it is now more than five years old.  As such, the evidence indicates that the disability may have increased in severity since the last examination, and VA is required to afford him a contemporaneous examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his PTSD, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Outpatient Clinic in Mare Island, California, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Additionally, the Board notes that the Compensation and Pension Records Interchange (CAPRI) documents in the Veteran's Virtual VA file consist only of blank pages; on remand, the RO should insure that any pertinent VA treatment records are associated either physically or electronically with the Veteran's file.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record, including those from the VA Outpatient Clinic in Mare Island, California.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including any CAPRI records-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


